DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-23 are pending.  
3.	Figure 9 of the application is directed to the claimed invention.

    PNG
    media_image1.png
    485
    582
    media_image1.png
    Greyscale

Response to Arguments
4.	Applicant’s arguments, see Remarks, filed August 18, 2021, with respect to the 102 rejection as being anticipated by Golitschek Edler Von Elbwart et al. (US 2014/0254452 A1) have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments with respect to the rejection(s) of claim(s) 1, 10 and 16 under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further 
Applicant’s arguments with respect to the rejection(s) of claim(s) 1, 10 and 16 under 35 U.S.C. 102(a)(2) as being anticipated by Koskela et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of BAGHEL et al. (US 2017/0019948 A1) further in view of THANGARASA et al. (US 2020/0178172 A1).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Koskela et al. (US 2020/0351786 A1), Referring to Provisional application No. 62/942,224, filed on May 2, 2019 in view of BAGHEL et al. (US 2017/0019948 A1) further in view of THANGARASA et al. (US 2020/0178172 A1).
	Regarding claims 1, 10 and 16, Koskela et al. discloses method of a User Equipment (UE) being configured for Discontinuous Reception (DRX) by a base station, the method comprising (“Determining PDCCH Monitoring During ON-Duration When in Power Saving Mode”, see Title):
	receiving, from the base station, an indication for the UE to monitor a power saving signal in at least one monitoring occasion, wherein:

	the at least one monitoring occasion is associated with a DRX ON duration and is within Active Time associated with the UE ([0147]: “detecting the wake-up signal may trigger the UE to enter an active time (which may include monitoring PDCCH).”,
	([0148]: “the wake-up signal may be transmitted before an on-duration or during an on-duration.  When the wake-up signal is detected before the on-duration (e.g. a monitoring window is configured to be prior to an on-duration) the wake-up signal may cause the UE to at least monitor PDCCH on the next on-duration.  The monitoring window (or monitoring occasions) may also be partly overlapping with an on-duration an when a wake-up signal is detected, it may also apply for a current on-duration (UE is triggered to monitor PDCCH/enter active time).”).

    PNG
    media_image2.png
    349
    702
    media_image2.png
    Greyscale

	Koskela et al. fails to disclose:
	at least one of not monitoring or skipping monitoring the power saving signal in the at least one monitoring occasion in which the UE is configured to monitor the power saving signal according to the indication from the base station; and

	BAGHEL et al., in the same field of invention, discloses the above claimed features.
	BAGHEL et al. teaches ([0054]: the UE 102 in connected mode, 602, the UE 102 may have to follow the DRX configuration though there is no active data, denoted by 606, At 608, In DRX ON duration of the DRX configuration, the UE 102 continuously monitors and decodes Physical Down-link Control Channel (PDCCH).  When there is no data in Downlink Line (DL), 610, and the UE 102 has entered DRX ON as part of DRX cycle, the system 100 may need to communicate about DL data status to the UE 102, denoted by 612.  Thereafter, the UE 102 stops monitoring the DL status.  AT 616, the communication between the UE 102 and the system 100 may encompass, the system 100 sending data indicting at the start of DRX ON period in the DRX configuration that there is no data and the UE 102 can stop decoding PDCCH.  In another mode, 618, of communication may be the UE 102, by default may not start PDCCH decoding at the start of DRX on period in DRX configuration, for which the system 100 need to send a Down Link-Status Report (DL-SR) to start PDCCH decoding.  In yet another mode, 620 of communication may be that the UE 102 may decode PDCCH for few sub frames from the start of DRX ON and halt PDCCH decoding if no PDCCH is decoded in those subframes.”)

    PNG
    media_image3.png
    787
    1157
    media_image3.png
    Greyscale

	Therefore, it would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to combine BAGHEL et al. with Koskela et al. so the UE may stop monitoring PDCCH in a case the eNB notify no more data in eNB to transmit.
	Further, THANGARASA et al. in the same field of invention, teaches [0041]: “The term power saving signal can be any of the following DL control signals: a go-to-sleep (GTS) signal and wake-up-signal (WUS).  The GTS and WUS are downlink signals transmitted by the network node.  The UE can be configured by the network node to receive one of the two types of signals.  GTS or WUS is transmitted during the ON-duration of the DRX cycle.  If the UE configured with GTS, also receives GTS at the start of ON-duration then the UE is not expected to read DL control channel (e.g. PDCCH, NPDCCH, MPDCCH, E-PDCCH etc.) during the ON-duration.  But if the UE does not receive GTS in the ON-duration then the UE is required to monitor the DL control channel during the entire ON-duration.  If the UE configured with WUS, also receives WUS at the start of ON-duration then the UE is required to monitor the DL control channel (e.g. PDCCH, NPDCCH, MPDCCH, e-PDCCH etc.) during the ON-duration.  But if the UE does not receive WUS in the beginning of the ON-duration then the UE is not required to monitor the DL control channel during the entire ON-duration.”
	([0043] Based on the configuration data, the network node configures the wireless device to apply the selected power saving signal.  For example, the network node may configure in wireless device to apply a WUS or a GTS.  According to certain embodiments, the wireless device uses the WUS or GTS to determine whether to monitor or not monitor a downlink (DL) control channel during the ON-duration of the DRX configuration.”)
	It would have been obvious to those having ordinary skill in the art before the effective filing dated of the claimed invention to combine THANGARASA et al. with Koskela et al. in view of BAGHEL et al.

Regarding claims 2, 12 and 19, Koskela et al. discloses the method of claim 1, where the at least one monitoring occasion associated with the DRX ON duration is all monitoring occasions that are associated with the DRX ON duration. ([0148]: “The monitoring window (or monitoring occasions) may also be partly overlapping or fully overlapping with an on-duration and when a wake-up signal is detected, it may also apply for a current on-duration (UE is triggered to monitor PDCCH/enter active time).”)
([0041]: If the UE configured with WUS, also receives WUS at the start of ON-duration then the UE is required to monitor the DL control channel (e.g. PDCCH, NPDCCH, MPDCCH, e-PDCCH etc.) during the ON-duration.”)

Regarding claims 3, 13 and 20, Koskela et al. discloses the method of claim 1, wherein the at least one monitoring occasion associated with the DRX ON duration is one monitoring occasion associated with the DRX ON duration.  ([0119]: “There may be an offset or specific time between the power saving monitoring occasion (or occasions) and the corresponding ON-duration (e.g. next ON-duration after the monitoring occasion(s).  Monitoring occasion or occasions (or slots/symbols where/when power saving signal or channel is monitored) may be, in some cases, referred as a monitoring window.”)

Regarding claims 4 and 14, Koskela et al. discloses the method of claim 1, wherein the at least one monitoring occasion associated with the DRX ON duration is a subset of monitoring occasions that are associated with the DRX ON duration.  ([0148]: “The monitoring window (or monitoring occasions) may also be partly overlapping or fully overlapping with an on-duration and when a wake-up signal is detected, it may also apply for a current on-duration (UE is triggered to monitor PDCCH/enter active time).”

([0119]: “There may be an offset or specific time between power saving monitoring occasion (or occasions) and the corresponding ON-duration (e.g. next ON-duration after the monitoring occasion(s).”)  

Regarding claims 6 and 11, Koskela et al. discloses the method of claim 1, wherein at least one of: 
the at least one of not monitoring or skipping monitoring the power saving signal in the at least one monitoring occasion ([0052]: “determine by a user equipment that the user equipment has missed, or will miss, at least one power saving signal monitoring occasion, where the user equipment is configured to monitor a power saving signal in a first bandwidth part”), or
the monitoring PDCCH during the DRX ON duration, are performed responsive to a determination that the at least one monitoring occasion associated with the DRX ON duration is within the Active Time. 

Regarding claims 7, Koskela et al. discloses the method of claim 1, further comprising:
receiving a second indication from the base station, wherein the second indication is indicative of monitoring a second power saving signal in one or more second monitoring occasions; and

and at least one of:
	monitoring the second poser saving signal in the at least one monitoring occasion of the one or more second monitoring occasions; or
	determining whether to monitoring PDCCH during the second DRX On duration based on the second power saving signal.  See figure below.

    PNG
    media_image4.png
    812
    752
    media_image4.png
    Greyscale

(“UE does not monitors PDCCH on next ON duration when power saving signal is not detected.” Figure 4)

Regarding claim 9, Koskela et al. discloses the method of claim 1, further comprising:
receiving a configuration from the base station, wherein the configuration is indicative of whether to wake up; and
determining to monitor PDCCH during the DRX ON duration based on the configuration, wherein the monitoring PDCCH during the DRX ON duration is performed responsive to the determination to monitor PDCCH based on the configuration.
([0114]: “In regard to a Physical Downlink Control Channel (PDCCH) power saving signal, a new signal or channel has been agreed to be specified in NR Release 16 for power saving purposes.  In one realization the signal/channel is configured together with DRX configuration and presence of the signal/channel determines whether the UE is required to monitor PDCCH (according to normal search space configuration) during the On-Duration.  In one example implementation the PDCCH power saving signal/channel may indicate that the UE is required to monitor PDCCH during on-duration (referred also as wake up signal) or alternatively it may indicate than UE is not required to monitor PDCCH during On-Duration (referred also as Go-to-sleep or GTS).”)
([0115]: “Additionally, the power saving signal/channel may be used to adapt the UE configuration for power saving purposes during On-Duration when the UE is required to monitor PDCCH according to a search space configuration.  Power saving signal/channel may indicate further adaptation of different parameters for UE power saving such as modify periodicity of PDCCH search spaces/number of CORESETs etc.  In some aspects it may be configured to indicate to the UE that it is allowed to skip monitoring of PDCCH for a specific number of slots or for specific time duration.”)
([0116]: “In example illustration of power saving signal/channel for wake-up purposes is shown in FIG. 4.  In this configuration the power saving signal/channel may be monitored prior to the on-duration of the DRX cycle and when the UE is not in active time (i.e. it is assumed that UE would not monitor PDCCH based wake up signal/channel when it is on active time).  [0117] In Step 1 shown in FIG. 4 the UE does not detect transmission of a power saving signal/channel and it does not monitor PDCCH on the next ON-duration.  [0118] In Step 2 shown in FIG. 4 the UE detects power saving signal addressed to it and monitors PDCCH on the next ON-duration.”)

Regarding claims 21-23, Koskela et al. discloses the method of claim 1, wherein the power saving signal is carried on PDCCH without scheduling information.  ([0137]: “In further aspects, in the above case or if the power saving signal is monitored on a same BWP (on a same BWP as where the PDCCH monitoring would be performed), when the UE enters DRX on the same slot of (or during) the power saving signal/channel monitoring occasion/occasions,”)

s 1, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2019/0297577 A1) in view of BAGHEL et al. (US 2017/0019948 A1) further in view of THANGARASA et al. (US 2020/0178172 A1).
Claim(s) 1, 10 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (US 2019/0297577 A1).
	Regarding claims 1, 10 and 16, Lin et al. discloses method of a User Equipment (UE) being configured for Discontinuous Reception (DRX) by a base station, the method comprising (“Power Saving Signal Design in NR”, Title):
	receiving, from the base station, an indication for the UE to monitor a power saving signal in at least one monitoring occasion, wherein:
	the power saving signal is indicative of whether or not to monitor Physical Downlink Control Channel (PDCCH) in one DRX ON duration; and
	the at least one monitoring occasion of the one or more monitoring occasions is associated a DRX ON duration and is within Active Time associated with the UE;

    PNG
    media_image5.png
    712
    628
    media_image5.png
    Greyscale


	monitoring PDCCH during the DRX ON duration associated with the at least one monitoring occasion in which the UE is configured to monitor the power saving signal according to the indication from the base station.  
	BAGHEL et al., in the same field of invention, discloses the above claimed features.
	BAGHEL et al. teaches ([0054]: the UE 102 in connected mode, 602, the UE 102 may have to follow the DRX configuration though there is no active data, denoted by 606, At 608, In DRX ON duration of the DRX configuration, the UE 102 continuously monitors and decodes Physical Down-link Control Channel (PDCCH).  When there is no data in Downlink Line (DL), 610, and the UE 102 has entered DRX ON as part of DRX cycle, the system 100 may need to communicate about DL data status to the UE 102, denoted by 612.  Thereafter, the UE 102 stops monitoring the DL status.  AT 616, the communication between the UE 102 and the system 100 may encompass, the system 100 sending data indicting at the start of DRX ON period in the DRX configuration that there is no data and the UE 102 can stop decoding PDCCH.  In another mode, 618, of communication may be the UE 102, by default may not start PDCCH decoding at the start of DRX on period in DRX configuration, for which the system 100 need to send a Down Link-Status Report (DL-SR) to start PDCCH decoding.  In yet another mode, 620 of communication may be that the UE 102 may decode PDCCH for few sub frames from the start of DRX ON and halt PDCCH decoding if no PDCCH is decoded in those subframes.”)

    PNG
    media_image3.png
    787
    1157
    media_image3.png
    Greyscale

	Therefore, it would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to combine BAGHEL et al. with  Lin et al. so the UE may stop monitoring PDCCH in a case the eNB notify no more data in eNB to transmit.
	Further, THANGARASA et al. in the same field of invention, teaches [0041]: “The term power saving signal can be any of the following DL control signals: a go-to-sleep (GTS) signal and wake-up-signal (WUS).  The GTS and WUS are downlink signals transmitted by the network node.  The UE can be configured by the network node to receive one of the two types of signals.  GTS or WUS is transmitted during the ON-duration of the DRX cycle.  If the UE configured with GTS, also receives GTS at the start of ON-duration then the UE is not expected to read DL control channel (e.g. PDCCH, NPDCCH, MPDCCH, E-PDCCH etc.) during the ON-duration.  But if the UE does not receive GTS in the ON-duration then the UE is required to monitor the DL control channel during the entire ON-duration.  If the UE configured with WUS, also receives WUS at the start of ON-duration then the UE is required to monitor the DL control channel (e.g. PDCCH, NPDCCH, MPDCCH, e-PDCCH etc.) during the ON-duration.  But if the UE does not receive WUS in the beginning of the ON-duration then the UE is not required to monitor the DL control channel during the entire ON-duration.”
	([0043] Based on the configuration data, the network node configures the wireless device to apply the selected power saving signal.  For example, the network node may configure in wireless device to apply a WUS or a GTS.  According to certain embodiments, the wireless device uses the WUS or GTS to determine whether to monitor or not monitor a downlink (DL) control channel during the ON-duration of the DRX configuration.”)
	It would have been obvious to those having ordinary skill in the art before the effective filing dated of the claimed invention to combine THANGARASA et al. with by Lin et al. in view of BAGHEL et al.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412